a

IN THE UNITED ST
5355 CONST
WASHINGTO

PRINCE JONES

Vv. .

DISTRICT oF Covomaia

MURIEL BOWSER

EUBERT< GRIFFIN

DOUGLAS JGARLSON

JODI LAZARuS

JAMES WHITEHRAD

JOHN RAMSEY JoHNson

- JENNIFER ANDERSON
DPANYA AY DAY SON

DEFENDANTS TO BE suED meng

INDIVIDUALLY IN THETR PERSONAL:

CAPACITY py WAY OF COLOR OF
THEIR OFFICIAL RIG

ATES DISTRICT BUILDING .
TIONAL AVE Nw .

D.C. 2004

\

42 0.8.0.8. § 1985.

CIVIL" RIGHTS -.COMPEATND:
UNDER ACT oF 1871

Case: 1:20-cv-02797
Assigned To : Unassigned

Assign. Date : 9/29/2020

Description: Pro Se Gen. Civ. (F-DECK)
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 2 of 54

I. STATE MENT OF CLAIM
Plaintiff brings forth this civil action F ollowing the Reversal of Conviction In The District of
Columbia Court of Appeals United States V. PRINCE JONES 490-929 Appeal Case No.15-CF-
322 under 28 U.S.C, 13 46, 42 U.S.C 1983 & 28 U.S.C.1359 against all Defendants in their

Cost, Fee’s and damages against Defendants personally by way of Actual Compensatory,
Prospective, Punitive, Declatory, and Injunctive Relief for Defendants Deliberate Breach of
Contract and Misrepresentation of Plaintiffs True Nature and Class of American Constitution

to act against Plaintiff in a manner that Deprived Plaintiff of his Value, and Right to Fair
consideration and compensation, as Plaintiffis a F ree Natural M an, American Constitution
Article 4 section 2 Private International, “A People” In Trust of the State of Maryland,
Defendants Actions amounted to a Breach of their Oath of Office through their Agency which
All Defendants made a clear and conscious Deliberate Indifference against plaintiff which

Distress and loses in Equity and property value from the Defendants Willful and Deliberate
USE of Plaintiffs Natural Living Body to Performance for their Benefit, and to USE his
Trust Organization Business Name, under guise of Misrepresentation where Defendants
deprived Plaintiff of Value Consideration, and Just Compensation for the Cost & Fee’s Due
to Plaintiff From Defendants USE of Plaintiffs Performance and Trust Organization Business
Name in Breach of Plaintiffs Admiralty Contract Law for any USE of his Equity &
Property, and for Defendants Creating a Libel of Assignment to a De facto Corporate
Person, and U.S, citizenship Known as PRIN CE JONES PDID 490-929 Fiduciary Bond
Identification Number (FBI#) 7634RB7 which has Misrepresented the True N ature of
Plaintiffs Person, and Appearance, under Defendants unauthorized UES of Plaintiffs Trust
Organization Business Name and for Defendants Enforcement of the Counterfeit Statute
known as The District Of Columbia CODE Which Imitate versions of UNITED SATTES
LAW and has caused and continue to cause an on-going Defamation to Plaintiffs True Nature

libel of assignment to the Corporate U.S, citizenship appearance and attachment to Plaintiff
and his Trust Organization Business Name, and for Defendants Writing Policy CODE sections
which imitate UNITED STATES LAW, and by Enforcing the Dictate of their Authority against
Plaintiff without consent from Plaintiff or Power under Plaintiffs Individual 10% Amendment
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 3 of 54

of UNITED STATES Law, for a deceitful fraudulent concealed financial purpose to steal
Plaintiffs true identity and USE the Equity of his Natural living Body to Perform for their benefit
without payment of Cost under defendants local Government Process, in violation of ; Article 1

section 2, Amendment 1, Amendment 4, Amendment 5, Amendment 8 , Amendment 9,
Amendment 10, and Amendment 13 of the American Constitution, and the Trafficking
Victims Protection Act of 2000 (1 ),(5),(8),(1 0),(12),(22), and the Privacy Act 5 U.S.C, 552
and the Clayton Act, and Plaintiffs Admiralty Contract Law for USE Statute Staple.
of 54
Case 1:20-cv-02797-UNA Document 1 ‘Filed 09/29/20 Page 4
° | I. STATEMENT OF CLAIM
UE CLAIM

for an Immoral, Decietful and Fraudulent Concéaled Financial Purpose by
a local Governmental Process. IN VIOLATION OF : ARTICLE + § 10 CL 14,
ARTICLE 6 cL 5, ARTICLE 6 § 2, ARTICLE 4 § 2 CL 1, AMENDMENT 1,
AMENDMENT 4, AMENDMENT 5; AMENDMENT 8, AMENDMENT 9, AMENDMENT 10,

 

 

AMENDMENT 13, AMENDMENT 14 AND THRE TRAFFICKING VictTIMs PROTECTION Act
See. 19 ————_*4
OF 2000 €1915)€8)(10)¢12)¢22).
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 5 of 54

II. DEManp FOR JURY TRIAL,

their duties.

| :
: ° I
a :

.
g

Pp
6 of 54
4. "CAREF 28% e927 On sSsuesuBenbs yFleg, 09/29/20 , Page ertain its

legal Proceedings and imprison Plaintirr without establishing

5. Whether or not if D.ca. Superior Court collects any credit, debt,

debt exemption, monatary, pecuninary, equity or property thats worth
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 7 of 54

8. Whether or not Plaintiffs Living natural Body has value

9, Whether or not Plaintiff is a Natural Person distinct from a corporation.

10. Whether or not Plaintiff is an American International Foreign State.

11. Whether or not Defendants Created a De facto Corporation U.S. Citizen under libel of
assignment to the name PRINCE JONES PDID 490-929 FBI# 7634RB7.

12. Whether or not Defendants recognize PRINCEJONES PDID 490-929 FBI# 7634RB7
as A living natural Person in their Administration of the Public account Cf1018140-2013
United States V. PRINCE JONES PDID490-929.

13 Whether or not Defendants willfully and purposefully Misrepresented Plaintiffs True
Nature of person and American political status in their administration of Public account
Cf1018140-2013 United States V. PRINCE JONES PDID490-929.

14.Whether or not defendants purposefully bypassed Federal procedure due process
Rules under Federal Rule criminal procedures and in their administration of Public
account Cf1018140-2013 United States V. PRINCE JONES PDID490-929.

15.Whether or not defendants purposefully attached a political corporate U.S. citizenship
by libel of assignment to plaintiff public appearance for the purpose of conferring the
Courts statutory Jurisdiction over Plaintiff.

16. Whether or not plaintiff suffered and sustained losses in equity and value to his
private property extending form defendants creating and maintaining their political
corporate U.S. citizenship by libel of assignment to plaintiff identity.

17. Whether or not defendants gave plaintiff fair value consideration and compensation
for their seizing transferring and USE of plaintiff living Natural Body and equity
performance.

18.Whether or not defendants issued any Bonds or Negotiable instruments having any
value in the name of political corporate U.S. citizenship by libel of assignment PRINCE
JONES PDID 490-929 in their administration of Public account CF1018140-2013
United States v. PRINCE JONES PDID 490-929.

19, Whether or not defendants collected any amount of funds or U.S. currency from their
seizing, and transferring custody of plaintiffs living Natural Body in their Public
administration of United States V. PRINCE JONES CF1018140-2013.

20Whether or not defendants deprived plaintiff of his right to be properly identified and
recognized as a living natural Person and an American International sovereign State.

21 Whether or not plaintiff was entitled to Immunity under the Foreign Sovereign
Immunity Act.

22. Whether or not the D.C. Municipal Corporation Council and Mayor had actual
Constitutional Article 1 Legislative Power and authority within the geographical

Terri total Federal District of Columbia to edit and enact District of Columbia LAW.

23 Whether or not D.C. Superior Courts can exercise Federal Judicial Power and
Jurisdiction without and act of Congress statute At Large.

2.4, Wirether om not Plamtff Can Apply Wig Indwidual Lot Amenclnentt Constitutwna\

Right oF the 10%" Amencnunt to the Nayor and City Coun |

For the Baigdict oF Columbia Lacal Government,
2S Whether am NOT Me United Stetes “True Bull indict unt against Dlantitt
wes avtheized fer any ameut+ of Collecton under 26 8.6 7YOL
26, (MV hethe- o- Not +he Grand Sury Selechnc “Process oncler Role. G
oF Crimmal “Proceeding was by passed oF Violated by Delenclants (7 anyway
\n the Case No, CF-10I18140-w 2.
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 8 of 54

DY, Whether or Nov Hwy Qecord ol Defendants Ammistration
OF the Crmmal Case No: CFIO1BIUO- A013 Uniten STATES

V. PRANCE SONES “PID 40-444 i dembiftes
The Nators and Class of Vercn “PRINCE JONES PDID
YOO0~-94% 1 6.

AB Whether ar NOT Plait Was charged |
i and Dely Convicted For violating Xn Fedlera |

Stelule a For an offense against
+he UNited STATES. :

29) WWelher o- NOT De FEN DANTS

Re- classiFicekion of PlautifF living Necoval
‘Body iwto A Feoleral “Prisoner caused
Pla “to sulter an Increase, ot penalty

“Ponishnunt:

30.) Wether or NOT 98 U.S.C, 00Q IS A

De&, the Yecleral OUnrted Steites cis
bo. Corporation \ncompan , and alsa
ClaserF ig gl| US, C cHieeny as Corporate Crezens.

 

 

 

 
nt 1 Filed 09/29/20 Page 9 of 54
Case 1:20-c4 9279 ANA Hib tia RISDIGTIONAL STATEMENT

Plaintirr invokes the venue and jurisdiction of this Court under, .

the following authorities:

Dynes v. ‘Heevey 20 How 65 15 Lied 838 (1858) n there a Court has

. no. Jurisdiction over the Subject Matter it tries and assumes it ... where
“by -the—p2 proceedings~ “are-  wenderea: Coran on- judive-that- “TRESPASS: “FOR ==
' FALSE IMPRISONMENT 18 THE PROPER REMEDY, where the ‘liberty of the Citizen

has been restrained by Process of the c court or by. the execution of its |

Judgment walt

in Larson v. Domestic and Foriegn Commerce Corp. 3357 U.S. 682
93 L. ed 1628 (1949) declared that, " If an action-is such as to create
@ personal liability whether Sounding in tort or in contract, the fact
that the defendant, as an officer, is an istrumentality of . the sovereign
does not forbid a court from takeing jurisdiction over a suit against |
him ‘since the principle that an agent is: ‘liable | for his own torts: applies

even to acts of Public Officers | or Public Intrumentalities. i

Whereas in Bauers v. Ve _Heisel 361. F.24 581 Ga Cir, 1965) Moore v.
Buck 433 F.2d 257|/3a cir: 1971) Cambist Films Inc. v. Dugan 475 F.2d 887.
(3d Cir 1973) declared that, " The immunity of & prosecutor, however, is
not without limitation, | it is not absolute. THE IMMUNITY OF JUDGES, FROM
WHICH THE IMMUNITY OF THES EROSEGUTORS Is DERIVATIVE, DOES NOT EXTEND TO
ACTS WHICH ARE CLEARLY OUTSIDE THEIR JURISDICTION. "
eG ee action. 2

09/29/20' Page 10 of 54
ene ROUGE RAO RE oh piled 00/23 of the ‘following U.S;

Constitutional Amendments:

AMEN DMENT t 5
Neinther Slavery nor involuntary servitude, except as a punishmént
for a crime whereof the party shail have been duly convicted, shall exist

within the United States, or any place subject to their jurisdiction.

 

TO a ee ak oe a 1 7 ee

AMENDMENT 14
No .State shall make or enforce any law which shall abridgéw the
privileges or immunities of Citizens of the United States: nor shall. ‘any
state deprive any person of life, Liberty or property without due process
of law. |
section 5

THE CONGRESS SHALL HAVE THE POWER TO ENFORCE, BY APPROPRIATE LEGISLATION;
PROVISIONS OF THIS ARTICLE ;

And by way of the following - statutes:

28 U. S.C.S. 5 1391
Venue Generally

1871 ( 42 U.s.c.s. § 1983 )
R DEPRIVATION OF RIGHTS

CIVIL RIGHTS AGT OF
| CIVIL ACTION FO

 
  

   

‘Every person who under.color of any statute, ordinance, regulation,
custom, or usage, of any state or territory or the district of columbia,
subjects, or causes to be subjected, any citizen of the United States or
Bknes person within the jurisdiction thereof to the deprivation of any

= he aoliyo
tas ; , deified 9/2 age 11 of 54.

ees NS + BES TR? 279F UNUDbbtiewnd sorted O/ Yad Cotitseion ana laws,
Shall be liable to the party injured in an action at law, suit in equity
or other Proper proceeding for-redress,

-

. - 42 0.8.6.8. § 1988 Se inn
Proceedings in Vindication of Civil Rights

 

SSS SSSOEE AR gEELOF A RY “to HS-PeEsGH GF propertgs-or-vesauag —.
of the deprivation of any right or priviledge of a citizen of the
United States, by any act done in furtherance of any conspiracy
mentioned in section 1985 of title 42,

(3). To redress the déprivation, under color of ‘any State law, Statute,

ordinance, regulation, custom or usage, of any right, priviledge

28 U.S.C.S,. § 1331
Federal Question Amount in Controversy; Cost

(a) The district court shall have original jurisdiction of all civil
“actions wherein the matter -in controversy exceeds the sum or. value ~~
of $10,000 exclusive of interest and costs, and arises under the
Constitution, laws or treaties of the United States, except that
no such sum 7 value shall be required in any ‘such action brought

against the United States, any agency thereof in his official capacity,
a)

(4).

(a)

Case 1:20-cv-02797-UNA Document 1 Filéd 09/29/20 Page 12 of 54
~ . _, £8 U.S.C.8. § 1332 a
Diversity of Citenship; amount in Controversy; Costs

The distict Courts shall have original jurisdiction of ali civil

v

actions where the matter in controversy exceeds. the sum or value

of $75,000. exclusive of interest and cost and is between (1) (2) (3)

A foreign state, defined in section 1603(a) of this title (28 uscs |

§ 1603(a)) as plaintirr and citizens of a state or of different.

state.

—————— = ——SS et Se aa

OS —

 

- AMENDMENT 7
Right to jury trial

_ 28 0.8.0.8. § 2204
in a case of actual controversy within its jurisdiction oss any
court of the United States, upon the filing of an appropiate
Pleading, may declare the rights and other legal relations of any
intérested party seeking such declaration, whether or not further
releif is or could: be Sought. Any such declaration shall have the

force and effect of a final judgment or decree and shall be

reviewable ag such,

Sat = FR OLV.P.. 2
an ee Of
es- the existence of another adequate remedy does not preclude a
declaratory judgment that ig otherwise appropriate. The Court may

order a speedy hearing of a declatory judgment- action,

F.R.CIV.P. 8(e) (2)
A party may ... state ag many separate Claims or defenses as the
party has regardless of consistency and whether based on legal,

equitable, or maritime grounds,
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 13 of 54

28 U.S.C.S. 2202

28 U.S.C.S.1346

———— ee

&
5™! AMENDMENT

ce

Just compensation for the Governments Public Use of

private Property is a fundamental Right
and principal of the United States F

ederal Government.
Page 14 of 54
797-UNA Document1_ Filed 09/29/20 g
Case 1:20-cv-02 ry. Histone

PRINCE Jones ¢ 32455-007 L PLATNTIEP
USP Bwwiaay 6 5 (2) 007 | . ,
P.O. BOX ameg jo a'%

MURIEL BOWSER | | : | DEFENDANT

WASHINGTON D.¢.-20004 ~ "4 SPREE Serres ey SEE

ECBGROSGRIEPINT t ; DEFENDANT
METROPOLTYA POLICE DEPARTMENT (AGENCY)

300\EINDIANA AVE N.w. :

WASHINGTON D.c. 20001

DOUGLAS CARLSON . _ DEFENDANT
METROPOLITAN PO POLICE DEPARTMENT (AGENCY)
300 INDIANA Ayr N.W.

WASHINGTON D.c. 20001

 

JODT LAZARUS DEFENDANT
U.S. ATTOR NEY OFFICER (AGENCY)
255 FOURTH sp N.W.
WASHINGTON D.C. 20004

JAMES WHITRHEAD / DEFENDANT
PUBLIG DEFENDER SERVICER (AGENCY)

633. INDIANA “AVE 5 WW ATEN}

WASHING TOW D.C. 20004

JOHN RAMSEY JOHNSON DEFENDANT
D.C. SUPER TOR COURT (AGENCY)
N.w.

ATTORNEY GEWVERAL Fer District oF Coloma DERENDANE

D 6TH Street MUS
128 irae Be, A000 |

JENNIFER ANDERSON DEFENDANT
D.C, SUPERIOR COURT (AGENCY)

900 INDIANA AVE... N.w.

WASHINGTON D.C. 20004

DEPENDANT

DANYA A. DAYSoN

mesa cart Gite ie
SOO INDIANA AVE ANWw.

WASHINGTON D.C. 40004
f 54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 150

V. Statement of Facts
COUNT ONE

Violate Plaintiffs Constitutional Protected and Secured Guaranteed Right to travel and be
Free from In voluntary servitude, and slavery, which has caused and continue to cause
Plaintiff to suffer and Sustain Intentional, Inflection, of Emotional Distress, Humiliation,
Embarrassment, Impairment to His Good Name, and Reputation By way of Defendant Re-
classifying Plaintiff into a Federal Prisoner to Increase the Penalty Punishment from
defendants Re-classification and extradition Plaintiff out of the District of Columbia to be
COUNT I

District of Columbia, doing business in Washington D.c, at THE WILSON
BUILDING CITY HALL as GOVERNOR of COUNCIL MEMBERS, did represent ang
_Rehed wit fully" and wontonly;-in “exeoution under-the GOLOR OF HIS—.-—-—- .
AUTHORITY AND custoy by eee in his INDIVIDUAL, CAPACITY which he

influenced, made, regulated POLICIES AND CODES in writing and enforced

Training which willfully ana wantonly made them to violate Plaintiff'g
Constitutional protected, secured and gauranteed right to Travel and be

free from Slavery and Involuntary Servitude, which Caused and continues

to cause Plaintirr to suffer and sustain INTENTIONAL INFLICTION oF

financial gain.
i 17 of 54
Case 1:20-cv-02797-UNA Documentdéophyyeq.09/29/20 Page

DECLARTORY JUDMENT OF U.S. CONSTITUTIONAL, VIOLATIONS
DECLARED AGAINST MURIEL BOWSER
EL BOWSER

Humilation, Embarrassment, Impairment to his Good Name ana ‘Reputation

acting in His Individual Capacity under the color or his “Authority by

ARTICLE TI $10 eee. FOR IMPAIRING THE OBLIGATION OF HIS

ARTICLE VI cl 2 veeeeeeeeeeese el). OF HIS CONTRACT BY way OF BREACHING

ARTICLE VI cl BD oteeeeeeeeeece ll, HIS OATH OF OFFICE AS A puTY TO “ie 5
SUPPORT THE U.Ss. CONSTITUTION AND

LAWS AS BEING THE SUPREME LAW OF THR
LAND SECURING THE GUARANTEED PROTECTED
RIGHTS To PLAINTIFF PRomM GOVERNMENTAL
INTERFERENCE,

AMENDMENT 1 |... |. Chee eee rena see. RIGHT TO ASSEMBLE PEACEABLY ASSOCIATE
AND PRACTICE -HIS RELIGION IN HIS 2.4

CRIMINAL WITH A RECORD MAINTAINED TO
BE AVAILABLE TO BR SPOKEN IN THE
SPEECH AS A MEANS TO SPEAD TO OTHERS.

 

Tcr IIT Iiipittios:: FOR DENYING Tae pLAryerpp HIS
AMENDMENT XTV ....32252) teens tts ENTITLEMENT TQ: aq, PRIVILEDGES AND
| . | IMMUNITIES,
te -U-8-G-8. § 2414 00 CONPIRE» TO DEPRIVE PLAINTIFF! RIGHTS
PO USCS age BY DEPRIVATION UNDER COLOR.
ES -G.S. $243
FRENDMENT IX s.......00...,.05,,.. DENIED RIGHT TO TRAVEL AND 70 BR FREE

AMENDMENT XTIT ... 00077 22iiitittt FROM SLAVERY AND INVOLUNTARY SERVITUDE,
AL
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 18 of 54

STATEMENT OF FACTS
COUNT TWO
On October 11, 2013 through June 11, 2018 Plaintiff sustained injuries and losses in Equity
extending from ; Jodi Lazarus, Jennifer Anderson, James Whitehead, John Ramsey Johnson &

of the Public account Cf-101 8140-2013 UNITED STATES V. PRINCE JONES PDID 490-929,
did represent and acted wantonly, in execution under the Color of their Authority and custom by
Acting in their Individual Capacity which they willfully Misrepresented the True Nature social
Case 1:20-cv-02797-UNA Documeoddéyfilgg 09/29/20 Page 19 of 54

On October
11, 2013, ELBERT. GRIFFIN was and is employed by an
or Instrum i i ist | | | _
entality in the District of Columbia, doing busin i
ness in

° 3 MAY

by _ ana taken, arrested, held under duress in handcuffs and wa
Placed in saia defendant's vehicle, where defendant did wiltewizy
| ine an of Plaintiff's Civil Liberties, Guarantéed to on by the
-S. ee eee which has cuased and continues to cause plaintire to
muerain Intentional Infliction of Emotional Distress, Humilation
Embarrassment, Impairment to his Good Name and reputation by a Seren |

Conviction j
resulting from defendant's conduct, which was and ti
continues to

.
a
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 20 of 54

employed under said agency willfully disabled plaintiffs cel] phone for the purpose of GPS
tracking the location of Plaintiffs private location without probable cause of authority issued by a
warrant, where Elbert Griffin used Plaintiff private vessel-Body and Trust Business Name in the
4
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 21 of 5

COUNT
COUNT TWO

t
DECLARTORY JUDGMENT OF U.S. CONSTUTIONAL VIOLATIONS DECLARED
AGAINST Elbert Griffin

BUSS. 240 cect essen. FOR CONSPIRING TO DEPRIVE

IB USCS, 242... cosets PLAINTIFF RIGHTS BY DEPRIVATION
TURNED CON eds per eneeedaaeeleaeees: UNDER COLOR

Article 1 section 8 clause 17.0.0... cceecccceccc FOR ACTING WITHOUT PROPER LEGAL

EDUCATION AND TRAINING IN THEIR
LEGISLATING OF D.C.CODE POLICY
WITHOUT GEOGRAPHICAL
JURISDICTION WITHIN THE FEDERAL
TERRITORIAL LIMITS OF THE DISTRICT

Article 1 section 10.......eccccccseeeceseesesces..., FOR IMPARING THE OBLIGATION OF
Article 4 Clause 2.02... PLAINTIFF’S CONTRACT BY WAY OF
Article 4 Claws 3... BREACHING OATH OF OFFICE AS A
OPER Ese menennseMnilee ees Ni dleennaweesen. DUTY TO SUPPORT THE US.
“HA OUD Rnewnneeria sey eee sididdess. CONSTITUTION AND LAWS AS BEING
1CSeH Ede SeWedemenne ceeves dase. THE SUPREME LAW OF THE LAND
WONG Sun eemine sche bicigelsatie acme ee SECURING THE GUARANTEED
TEP eres eee ter eteesessttnacncs PROTECTED RIGHTS TO PLAINTIFF
* LeaNnaNeD SHWETA Silos emmenwma’e «- FROM GOVERNMENT IN TERFERENCE

Amendment oo... ccecescssseesieseesescec.. RIGHT TO ASSEMBLE PEACEABLY AND

Cs TSN SR Rememn nae EY baNEEG mene « ASSOCIATION AND PRACTICE HIS
TMINSAN ONE SNSET SW eT beneaeny enaiene deeulbes, RELIGION IN HIS COMMUNITY AND
‘S00 ea URinapanes Oatendleilc i e0USas vempeeme <s. NOT HAVE HIS GOOD NAME AND

enw ONTENTS Ae womenadeneiseadaieas « , REPUTATION SLANDERED AND

Neisds cenemme ea naausden daTEGseeeeenevna vd. DEFAMED AS BEING LIBLED OR

CROSTINI UE STi neg enmsmuanaasiicyNiETee.... IDENTIFIED AS A CRIMMINAL WITH A

“PAP OMEOMMNNE Loe +e sos bbigmmaneeees sineei's. RECORD MAINTAINED TO BE
54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 22 of

TIUAN Otte eet eesetuisiineenmentivabeciae eves. AVAILABLE TO BE SPOKEN IN THE
“HOH toe o se vse e seta aaleriiieles dpe unsmmeaaemncnes SPEECH OF OTHERS AS A MEANS TO
AES eee eres en aeunineesnbiiiiiinees ves... -. SPREAD TO ALL OTHERS

AmendMeNt 4.....0..s.csseeseessesttecseeeseesec... FALSELY ARRESTED AND DETAINED
rte SAN EUS AES HATD Re neweavianiaiel yee¥Geces, WITHOUT PROBABLE CAUSE
WES Sein wainnneeNlbbeTRIDS Giiicaewwnnereavaser, AND FOR GPs TRACKING AND
RINNE TEE eran cue vase TaehSonewmeseos DISABLAING PLAIN TIFF’S PRIVATE
Tee te eee see seeneeeeesen scenes iiiainie ss. CELL PHONE TO LOCATE PLAINTIFF’S
TAt eter tees ea eee reese ecsesesessceessupensess PRIVATE UNKNON LOCATION
AMENAMENE 5... sssesesssesseeseseeccn FOR TAKING PLAIN TIFF PRIVATE
‘S80 Rn ewenaen dies Ted TRC onpenenexen vastis.-, PROPERTY FOR PUBLIC USE WITHOUT
Article 4 Section Leo... JUST COMPENSATION

Amendment 8.000000... cesccssssseeesesesesees. FOR ACTING IN CONCERT WITH OTHER
OS ea NemMUN EN EAWETUA NT ee eergeneesaescicir es, LAW ENFORCEMENT AGENCIES AND
V SELENA erg emanate eae remeemns EMPLOYEES IN AID AND ASSISTING
Trafficking Victims... ccc EXECUTING AND ENF ORCING THE
Protection Act Of 2000... DETAINMEMT OF PLAINTIFF TO BE
(1)(5)(8)(1 OY12)(22).. ecu, HELD TO LIVE IN CRUEL AND
the baee Sse eeeneaeeeateesueneaeeeness UNUSUAL CONDITIONS OF SLAVERY
Onna ANwieN AES bea N's ewe.renwer FOR PURPOSES OF LEGAL PROCESS
SETAE Turan ayaeaee. . WITHOUT AUTHORITY OF LAW

Amendment 9......0cssscsssessssussesressveseeseccs FOR DEPRIVING PLAINTIFF OF HIS
Amendment 10.00.00... INHERENT UNALIENABLE RIGHTS TO
UEHSs «++ soe nnamsceiren gees demenaaceawenc. TRAVEL, EMPLOYMENT, CONTRACT,
AARNE G ETE anny woman vaRG RN LEGG. MARRIAGE, AND TO PROCREATE.,
OSes entinneewbtesse6ebee peepeawensiieexas, FOR DENYING PLAINTIFF RIGHT TO
OES CREAT mop Le KUEN CKSEEE~E LD meeeee ee TRANSFER POWER AND AUTHORITY TO
TINGE OTE EL eee reese eeeenenbebesness A STATE GOVERNMENT OR TO THE
UNSGUN sienemme en wnsinienialdindlddeewerneemren wn UNITED STATES GOVERNMENT RIGHTS
Tt00 Cbs e eb eee eee ereeeeseesvenseineceness. NOT TRANSFERRED OR SURRENDERED
SIAR racnMAN AWA see DETTE Ne ommeacaeieavica: TO THE D.C. MUNICIPAL CORPORATION
SORA nane mene seats blbeR~ene soe, COUNCIL AND MAYOR WITHIN THE

Amendment 13.00.00... scecssesseseeseerseesesec. FOR DENYING PLAINTIFF RIGHT TO
TEEN Tole anewnananainnyys/sninie.< TRIVAL AND BE FREE FROM SLAVERY
TneeveN Abana ths Sele mneeeeewevcea's vi AND INVOLUNTARY SERVITUDE.
i 20 Page 23 of 54
emp Loyed OTS RGA fo AERWEY Document 1. Filed 09/29/ g

Cas
DECLARTORY JUDGMENT OF U.S, CONSTITUTIONAL, VIOLATIONS
DECLARED AGATNST ELBERT GRIFFIN

 

business “in Nashington D.0.,-did act-winitutly and wantonly --ut oR Eyre

Constitutional rights:

 

 

 

18 U.S8.C.5s, 2 ee FOR GONSPIRING To DEPRIVE PLAINTIFF
18 U.S.G.Ss, ee Or eee RIGHTS BY DEPRIVATION UNDER COLOR. ~
peach T§ 40.0.0... FOR IMPAIRING THE OBLIGATION oF HIS
ARTICLE VI cl Cece eee eeeee ceil, CONTRACT BY way OF BREACHING HIS OATH
ARTICLE VI cl Beco ee cnenccaee., OF OFFICE AS A DUTY TO SUPPORT THE |
——— et 6

SEENUMENT 120.00. . RIGHT TO ASSEMBLE PEACEABLY ASSOCIATE
AND PRICTICE HIs RELIGION IN HIS
COMMUNITY, “AND wot HAVE HIS NAME AND

AMENDMENT 4.0 ....0..0...0.00..0... PALSLY ARRESTED: AND“DETAINED
See 4

Se EV GF Bock tices secs. ses... POR DENYING THE PLAINTIFF HTS
AMENDMENT XIV.......00 00/27 °°0 703 ENTITLEMENT TO ALL PRIVILEDGRS AND
—O IMMUNITIES,

AMENDMENT IX ...............,,... DENIED RIGHT TO TRAVEL AND TO BR FREE

AMENDMENT XTII......,.. tet e ences FROM SLAVERY AND. INVOLUNTARY SERVITUDE.
ee AS
Case 1:20-cv-02797-UNA Docugeuny? Fred 09/29/20 Page 24 of 54

On October 11, 2013, DOUGLAS GARLSON who was and is employed by * an
Agency or Instrumentality in the District of Columbia, Gowns business
in Washington D.C. at the Metropolitan Police Department, did represent
and acted willfully, and wantonly, In Execution, Under the Color of
such Authority and policy, causing him to be moved by force, : Personally
in his Individual Capacity, without proper legal training or education,
in breach ¢ of his Oath and ‘Duty, ‘to act outside the Scopé and ‘limits of
his authority under his employment, by acting in Concert under one
common interest with ELBERT GRIFFIN, in which Douglas Carlson willfully
drafted and constructed false &udmisleading charges for a Public dispute
or matter of no concern involving defendant personae; as can amount to
any interest or injury as to'obtain standing to draft or enforce any
éharges against Plaintiff for either the defendants or for the United
States, and by such act amounting to defendant to have NO PROBABLE CAUSE
TO ARREST PLAINTIFF, they did proceeded to conciously book and fingerprint
and charge Plaintiff under the Classification of an offensezthat no
Court of Washington D.G. could Bear, determine or enforce because clearly
committed Quiedde the eye and presence of any Judge and by way of a
common law act commited which if anything | is exempt and innocent when
initially alleged to be done in its commission. Thus, such... Unconstitutional
Conduct without Probable Cause, has caused and continues to cause Plaintiff
to suffer and sustain INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS,
HUMILATION, EMBARRASSMENT, IMPATRMENT TO HIS GOOD HAME AND REPUTATION
which amounted to him being falsely arrested, causing Plaintiff to be
deprived of his Protected and Gaureenteed and Secured U.S, Constitutional
Right to Travel and to be free from Slavery and Involuntary Servitude,

by way of Defendants creating and enforcing a slanderous Criminal Arrest

 
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 25 of 54

Record and Conviction, made available at all times to the Public and community under the guise
of innocent and exempt conduct when committed for purposes of fraudulent financial gain by the
collection of false and misleading nature of the charges secretly concealed and never disclosed.
Douglas Carson employed under said agency willfully disabled plaintiffs cell phone for the
purpose of GPS tracking the location of Plaintiffs private location without probable cause oR
authority issued by a warrant, with Elbert Griffin who used Plaintiff private vessel-Body and
Trust Business Name in the public for his benefit where such Public use by defendant who
collected equity interest from the use of Plaintiffs performance from the Public use of plaintiffs
private property without giving plaintiff fair value consideration or payment of the Cost, Fees,
and Penalties for the Public use of plaintiffs private property and Equity pursuant to plaintiffs
private contract for use and in accordance with 28 U.S.C. 1346 and the American Constitution
5"" Amendment,
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 26 of 54

COUNT
COUNT THREE

DECLARTORY JUDGMENT OF U.S. CONSTUTIONAL VIOLATIONS DECLARED
AGAINST Douglas Carson

On October 11, 2013 Douglas Carson who was and is employed by the D.C, Superior Court an
Agency or Instrumentality doing business in Washington D.C., did Act willful] y and wantonly
and recklessly, but personally in her Individual Capacity Outside the Scope and limits under the

IBUS.CS. 241 ccccceessetecseecesesec. FOR CONSPIRING TO DEPRIVE

IBUS.CS. 242.0 iccceeecc PLAINTIFF RIGHTS BY DEPRIVATION
sis SoM sneeaincweaeinieien abWTBUbeideTe een ooemece. UNDER COLOR

Article 1 section 8 CE FOR ACTING WITHOUT PROPER LEGAL

EDUCATION AND TRAINING IN THEIR
LEGISLATING OF D.C.CODE POLICY
WITHOUT GEOGRAPHICAL
JURISDICTION WITHIN THE FEDERAL
TERRITORIAL LIMITS OF THE DISTRICT

Article 1 section 10.........cceceeeeecsseeseeeeees.s... FOR IMPARING THE OBLIGATION OF
Article 4 Clause 2..0....ccsecsseseseecseeeseeccsc,, PLAINTIFF’S CONTRACT BY WAY OF
Article 4 clause 3.00.0... ec cceeeeseeeeesecc BREACHING OATH OF OFFICE ASA
Pett eee eee teeeneeeeeneeeenaeuuennennss DUTY TO SUPPORT THE U.S.

AUsle¥Od Vad sidedeseusesenevenseensiensve CONSTITUTION AND LAWS AS BEING

iiceseneemea na bWerregeCEeUNOeceene THE SUPREME LAW OF THE LAND

Pte thee st eee reeeeenenevenennereeaes SECURING THE GUARANTEED

CNAMDNA RENE SRG UTD DD Nanegewnmeweee PROTECTED RIGHTS TO PLAINTIFF

08 Sie Vie egnns waneaawinsvslaiseinlaedles «« FROM GOVERNMENT INTERF ERENCE

Amendment 1........0..cccccccsseseeseeesseseeseesccs RIGHT TO ASSEMBLE PEACEABLY AND

Pte eee ees ee see eeeeeeneentnesannneneencess ASSOCIATION AND PRACTICE HIS
sisihemeere siemnein.0 5-H US USULlA SONOS ve exes « «oe RELIGION IN HIS COMMUNITY AND
tte teste eee eeneeeeesaeetbateasbeeueswesess NOT HAVE HIS GOOD NAME AND

Lente SRNR DANES TET bmeceereesnness. REPUTATION SLANDERED AND

sie CUUNS TN ne mnenpinmaawanes dad eoslaNTOKe .-.. DEFAMED AS BEING LIBLED OR

Tt oer ees esesteneieeeevutereeessuenerseaecess IDENTIFIED AS A CRIMMINAL WITHA

Was eenceveeinae sea seulasiVilearedWalneecces +. RECORD MAINTAINED TO BE
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 27 of 54

eis HONRUMS RUUD USTIIES S49 SNE evaweeemnunpenns AVAILABLE TO BE SPOKEN IN THE
dAeuinie ear eME Ne beines KAWENUTa Maa NaeCRel SPEECH OF OTHERS AS A MEANS TO
tthe eee edeeseteteeteencesercensuesucessesess SPREAD TO ALL OTHERS

Amendment 4,.....c0cccccccccesesecessceseeeseeeeccccss FALSELY ARRESTED AND DETAINED

HHA AWS SETAE NY OO AETTA A aweeepgee ceeeene sous WITHOUT PROBABLE CAUSE

ania nesienE Mealea HAM NENRUE VAD Saae pWaleeeeE EUS 6 AND FOR GPS TRACKING AND

VtNt eben scene eeereeteeeeentectenseueuaeebees DISABLAING PLAINTIFF’S PRIVATE

wv se WeNalNaTab a wWE STEEN SNTSETEN OO we voce eee es CELL PHONE TO LOCATE PLAINTIFF’S

oeNDMe memantine MeNinee ea MERN SSIES sees eee ee PRIVATE UNKNON LOCATION
Amendment 5, sswssssnauussscvevciaseoneonncce cos cecusces FOR TAKING PLAINTIFF PRIVATE

an.nien a pisin Wale eee AAT EWS CLG leo sou v eee eeceens PROPERTY FOR PUBLIC USE WITHOUT
Article 4 section Loo... .ccccecseeeseeeceseeseeseeseeess. JUST COMPENSATION

Amendment 8..........0ccccescecssseeeseceeesecessecs.. FOR ACTING IN CONCERT WITH OTHER
Lesesesesseesseseseteestuaecesaseceseeees LAW ENFORCEMENT AGENCIES AND
jQ8WRe nweane aumucemeementounsiedes sseeses.. EMPLOYEES IN AID AND ASSISTING

Trafficking Victims.....0....ccccccccceeccceceeeeccse.. EXECUTING AND ENFORCING THE

Protection Act Of 2000.......cccccccecceeeeeeeeeee... DETAINMEMT OF PLAINTIFF TO BE

(1)(5)(8)(10)(12)(22).. sec eeeesceeeceeceeeeceeeees., HELD TO LIVE IN CRUEL AND

es UNUSUAL CONDITIONS OF SLAVERY
es FOR PURPOSES OF LEGAL PROCESS
ENWNOEEIETENRAlbmnamenne ce seeeveeee WITHOUT AUTHORITY OF LAW

Amendment 9..........ccccccececesseeseceseccusevseeeess FOR DEPRIVING PLAINTIFF OF HIS
Amendment 1 O ssssswwsssnsnacuewesseeeeiddensoeenene occ INHERENT UNALIENABLE RIGHTS TO
ESSE SN RLELEN NO NEUMAN STD D Ns ge o« TRAVEL, EMPLOYMENT, CONTRACT,
bea Osa ee dese eee serenrenseenseesusensaees MARRIAGE, AND TO PROCREATE,
see enienN AAT ae MIN SESW ARRON SOETES TAAL « FOR DENYING PLAINTIFF RIGHT TO
bt eee be teeeaeeeeeeeseeeeeenateanenteaenes TRANSFER POWER AND AUTHORITY TO
CWAAT RUSTED TURE DW AS TENTS NA ererenaeer sees A STATE GOVERNMENT OR TO THE
ri SPARS NAOT ES NSIS TORS « UNITED STATES GOVERNMENT RIGHTS
a0'0 254 BUNK deg ainenseuneneneeusemeiess NOT TRANSFERRED OR SURRENDERED
cine A:b SW DIUNGTRTATUAG AS Dia BGUIALSAIIA TES ve cao os TO THE D.C. MUNICIPAL CORPORATION
Peete eet eet teeseeneeeeeeneenseneetaeuuenss COUNCIL AND MAYOR WITHIN THE

Amendment 13....0.......ccccccesccesececueeseseueeeces FOR DENYING PLAINTIFF RIGHT TO’
S000 bbb eee bee bevnseegessenageeeescsenss TRIVAL AND BE FREE FROM SLAVERY
Lea DOWN RNEATLNT URN Kaele DNR «ve ee ess AND INVOLUNTARY SERVITUDE.
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 28 of 54
. COUNT III

DECLARTORY JUDGMENT OF U.S. CONSTITUTIONAL VIOLATIONS
DECLARED AGAINST DOUGLAS CARLSON

 

 

18 U.S.C.8: § 2Ate oe. eee, FOR CONSPIRING TO. DEPRIVE PLAINTIFF

18 U.S.C.§ 242. eee eee, .».-RIGHTS BY DEPRIVATION UNDER COLOR.

ARTICLE IT § 40.03. ....0..0.050,... FOR IMPAIRING THRE OBLIGATION OF HIS

ARTICLE VT SQ... eee eee, sseees... CONTRACT BY WAY OF BREACHING HIS OATH

ARTICLE VI § 3......__ Mees sR ee! OF OFFICE AS A DUTY TO SUPPORT THE U:¢.,
CONSTITUTION AND Laws AS BEING THE
SUPREME LAW OF THR LAND SECURING THR
GUARANTEED PROTECTED RIGHTS TO FROM
GOVERNMENTAT, INTERFERENCE.

AMENDMENT dese eee > RES oe RIGHT TO ASSEMBLE PHACEABLY ASSOCIATE:

: AND PRACTICE HTs RELIGION IN HIS

COMMUNITY, AND’ Not HAVE HIS NAME AND
REPUTATION SLANDERED AND DEFAMED AS
BEING LABLED OR IDENTIFIED AS A CRIMINAL,
WITH A RECORD MAINTAINED TO BE AVAILABLE
TO BE SPOKEN IN THR SPEECH AS A MEANS TO
SPREAD TO OTHERS,

AMENDMENT 4....................... FALSELY ARRESTED AND DETAINED WITHOUT
PROBABLE CAUSE, ae

ARTICLE IV § 2.................... FOR DENYING THE PLAINTIFF HIS ENTITLEMENT

AMENDMENT XIV .......0000/./ 00507" TO ALL PRIVILEDGES AND IMMUNITIES,
a ALV
On October 21, 2013 and On October 24, 2015 JODI. LAZARUS
who is employed by an agency or instrumentality in the District in the
District of Columbia at the J.S. Attorney Cffice, did represent and

acted Willfully and wantonly in execution, under the Color of such

authority and Custom which Caused her to be moved by forced in her

.*nividual capacity, in BAD FAITH in BREACH OF HER OATH and DUTY to

the U.S. Constitution, by acting in concert with JOHN RAMSEY JOHNSON
and JENNIFER ANDERSON in which she appeared and proceeded with the

_of the DC Superior Courthouse without probable cause, where there is

no STATUTORY: POWER to-hear and determine. such cause. Furthermore, Plaintiff
Case 1:20-cv-02797-UNA Document 1 Filed 09/29/20 Page 30 of 54

COUNT
COUNT FOUR

DECLARTORY JUDGMENT OF U.S, CONSTUTIONAL VIOLATIONS DECLARED
AGAINST Jodi Lazarus

USCS. 241 ecccscescstaeseesesecc FOR CONSPIRING TO DEPRIVE

18 U.S.C.S. 242... iteeeeeeeeeeeeueeeverense, PLAINTIFF RIGHTS BY DEPRIVATION
TTETANS SEDI Deed eveeseeneas cout ececees UNDER COLOR

Article 1 section 8 clause 17.........cccececc FOR ACTING WITHOUT PROPER LEGAL

EDUCATION AND TRAININ, G IN THEIR
LEGISLATING OF D.C.CODE POLICY
WITHOUT GEOGRAPHICAL
JURISDICTION WITHIN THE FEDERAL
TERRITORIAL LIMITS OF THE DISTRICT

Article 1 section 10.0.0... ..cecccccceseseseesesese...., FOR IMPARING THE OBLIGATION OF
Article 4 clause 2.0.0.0. cece PLAINTIFF’S CONTRACT BY WAY OF
Article 4 clause 3.00... ccc BREACHING OATH OF OFFICE AS A

1408 enews nanwnewieNTae ede SCbrerneneess DUTY TO SUPPORT THE US.
tte tees eceeeeerettersenetnrennecs CONSTITUTION AND LAWS AS BEING
10 0U 0b tebe eee eaeeeeeereeseannceaenes THE SUPREME LAW OF THE LAND
4b Vawenengewsiiiae nas HUET ees « « SECURING THE GUARANTEED
ee PROTECTED RIGHTS TO PLAINTIFF
s0:t.00 no viisliuadidie Vib 8OSSE Rhee ewe enee FROM GOVERNMENT IN: TERFERENCE

Amendment 1.0.0... .c.cccccsseesesesseseeeeecc RIGHT TO ASSEMBLE PEACEABLY AND
<iSisG tine AT61S n owe manne RaWOEBaINE OT Kaneee «.. ASSOCIATION AND PRACTICE HIS
SUF EURO dE eelbeee dba emewnenaaeiiseeaineds. RELIGION IN HIS COMMUN ITY AND
OA Ne eeenesn edees sess eee sdedligeeeeewenvunns NOT HAVE HIS GOOD NAME AND
rr REPUTATION SLANDERED AND
OMe A MER ENATN CSE FEUD eeeeemennnomuestees DEFAMED AS BEING LIBLED OR
‘ANDRES DDN pense waene sanbiUi dele dleSG de ees IDENTIFIED AS A CRIMMINAL WITH A
1 of 54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 3

TTT ee eee ee tees eeeeaiseetrencee cs, RECORD MAINTAINED TO BE
Pee eee eeteseeser cs, AVAILABLE TO BE SPOKEN IN THE
TTT eee eee ete eeeeeesetse ener ccs, SPEECH OF OTHERS AS A MEANS TO
Teeter terre ree. SPREAD TO ALL OTHERS

AmendMent 4...0000.csecsesccssseessseeesesecc FALSELY ARRESTED AND DETAINED
TTT eee terete rece sec. WITHOUT PROBABLE CAUSE
Amendment 5.0.0.0. FOR TAKING PLAINTIFF PRIVATE
5° VSS: SO coer « EER «sx 0 PROPERTY FOR PUBLIC USE WITHOUT
Atticle 4 section Loose JUST COMPENSATION

Amendment 8.....0..esscecccseesseseeeee FOR ACTING IN CONCERT WITH OTHER
teeters, LAW ENFORCEMENT AGENCIES AND
{stb aenpnnuenssviiiliviiaseeneanaverns.c, EMPLOYEES IN AID AND ASSISTING
Trafficking Victims.....0....0cc EXECUTING AND ENFORCING THE
Protection Act Of 2000..........0000 DETAINMEMT OF PLAINTIFF TO BE
(1)(5)(8)(10)(12)(22).. eee HELD TO LIVE IN CRUEL AND
et ierssseeensenesteassioeesn., UNUSUAL CONDITIONS OF SLAVERY
“ANAT EES hemennunwvuvarees, FOR PURPOSES OF LEGAL PROCESS
ot ititeeettsttanenesiccc, WITHOUT AUTHORITY OF LAW

Amendment 9....4.sceesssesssessssesesseaseeess FOR DEPRIVING PLAINTIFF OF HIS
Amendment 10.00.00. INHERENT UNALIENABLE RIGHTS TO
PTO ee eee eee eee ee eee seeabelnes css, TRAVEL, EMPLOYMENT, CONTRACT,
RR MARRIAGE, AND TO PROCREATE,
TTT e NERO es eenetseeeeesensen ss, FOR DENYING PLAIN TIFF RIGHT TO
TT etree teseeeneeesenenearees, TRANSFER POWER AND AUTHORITY TO

Amendment 13.0.0... cesses... FOR DENYING PLAIN TIFF RIGHT TO
TEDEEE SG 0 seer ene sees d8eBSbeempuwaacats, TRIVAL AND BE FREE FROM SLAVERY
TTT ieee ettteea tresses. AND INVOLUNTARY SERVITUDE,
as

DECLARTORY JUDGMENT OF U.S. CONSTITUTIONAL VIOLATIONS
DECLARED AGAINST JODI LAZARUS
. ' .

On October 21, 2013 and On October 24, 2015 JODI LAZARUS who was

and is employed by the U.S. Attorney Office an. Agency or Instrumentality

fees G28- 8 Ate FOR CONSPIRING To DEPRIVE PLAINTIFF
EUS GBA. ER RIGHTS BY DEPRIVATION UNDER COLOR.

HO E5-C.S. F242 |

ARTICLE T § 10......... seeeeeeey FOR IMPAIRING THE OBLICATION OF HER
ARTICLE VI § 2....../ 50°77" "ma. . 68. CONTRACT BY WAY OF BREACHING HER OATH
ARMEGEE WIS 3.2.22 iitititiie OF OFFICE AS A DUTY To SUPPORT THE U.s
Sw : |

AMENDMENT 1.000... RIGHT TO ASSEMBLE PEACEABLY ASSOCIATE
et ute Ue ig

SMENDMENT fee FALSELY. ARRESTED AND DETAINED WITHOUT
PROBABLE CAUSE.

ARTICLE IV § Zee eee eee eee ee... FOR ~DENYING THE PLAINTIFF HIS ENTITLEMENT
SSEMDMENT RIV. occ...) 7777 e TO ALL PRIVILEDGES AND. IMMUNITIES.
ENE XIV ,

AMENDMENT Ix CEC e New eee ey Ce, DENIED AND DEPRIVED THE RIGHT TO TRAVEL
PPE Bl Lisivesssccue tT AND TO BE FREE FROM SLAVERY AND
TRAFFICKING VICTIMS........../ 7°77" INVOLUNTARY SERVITUDE.

PROTECTION ACAT OF 2000
1)(5) (8)(t0yx

Foe aye
iled 0 {54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 33 0

COUNT V EEL

of Columbia, doing business at the Public Defender Service, did
represent and act willfully and wantonly, in Execution under the Color

of such Authority of the Public Defender Service in his Official Capacity
which amounted to Plaintiff being Imprisoned for Fraud without Proper

defenses, where Secret, concealed and undisclosed illegal, unlawful: and

humiliation, embarrassment and impairment to his good name and reputation

by years of imprisonment without probable Cause, in exchange for such

concealed secret equity, undiscloséd equitable transactions for JAMES

 
4 of 54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 3

COUNT V

DECLARTORY JUDGMENT OF U.S. CONSTITUTIONAL VIOLATIONS
DECLARED AGAINST JAMES WHITEHEAD
:

On October 21, 2013 and On October 24, 2014 JAMES WHITEHEAD
who was and is employed by the U.S, Public Defender Service an Agency
or Instrumentality doing business in Washington D.C., did willfully and

wantonlly, but personally in hid Individual Capacity outside the scopes

violate Plaintiff£ following U.s. Constitutional rights. :

7p U-S-G-S § 244.0... FOR CONSPIRING TO DEPRIVE PLAINTIFP

18 U . S « C . S * 242 i re R IG HTS BY DEPRIVATION “UNDER COLOR

FRIIGLE I _§ 10...........5..00.. FOR IMPAIRING: THE OBLIGATION OF HIS
ARTICLE VI CT BY WAY F BREACHING Hts OATH
ICE AS: DUTY TO SUPPORT THE U.s.
N AND “LAWS AS. BEING THE
SUPREME ‘LAW OF ‘THE..LAND WHICH SECURES
GAURANTEED PROTECTED RIGHTS TO PLAINTIFF
FROM GOVERNMENTAL. INTERFERENCR.

 
  

AMENDMENT 1.............00,,,.... RIGHT TO ASSEMBLE PEACEABLY ASSOCIATE
OND ERACTICE: HIS-RELIGION IN Hrs
CEPMUNITY, AND NOT HAVE HIS NAME AND

WITH A RECORD MAINTAINED TO BE AVAILABLE
pnd TO BE-SPOKEN IN THE SPEECH as A MEANS
TO SPREAD TO OTHERS.

SL ‘FALSELY ARRESTED AND DETAINED WITHOUT
a PROBABLE CAUSE,

ARTICLE Iv § 2...... sams 5 35+ oquem at FOR DENYING THE PLAINTIFF Hts ENTITLEMENT
AMENDMENT XIV.......0. 0002222000 TO ALL PRIVILEDGES AND IMMUNITIES.
AEEADMENT XIV

AMENDMENT TX...0.0.0.0.,0.00000 DENIED AND DEPRIVED THE RIGHT To TRAVEL
XTIT...... aND TO BE FREE FROM SLAVERY AND
FRAPFICKING VICTIMS... 1/1177" 7° INVOLUNTARY SERVITUDE.

PROTECTION ACT OF 2000
(1)(5 (8) (10) (12) (22)
Case 1:20-cv-02797-UNA Document 1. Filed 09/29/20 Page 35 of 54

COUNT VI

 

On October 21, 2013, JOHN RAMSEY JOHNSON who was and is employed by

and entity or instrumentality, doing business in Washington D.C., as

a Magisterial Judge in the D.C. Superior Court did represent, willfully

and wantonly in Execution, -under the color of such Authority and Custom, and
caused him to be moved by force in Bad Faith, in his individual capacity,

in Breach of his Oath and Duty to the U:S. Constitution, and to act outside
the scope and limits of his statutory Fower, Where JOHN RAMSEY. JOHNSON...
willfully Provided aid and assistance to JENNIFER ANDERSON and JODI LAZARUS

parties and interfered and invaded all the valueable Constitutional
Protections secured under the U.S. Constitution, including his right to be
free from slavery and involuntary servitude and detained plaintiff for such
matter, where said parties had no standing whatsoever, which clearly
amounted plaintiff to be deprived of all his U.S. Constitutional rights
under the the Color of all authority and caused Plaintiff to suffer and in
which he continues to suffer and sustain extreme emotional distress,
impairment and intentional humilation, embarrassment to his good name and
reputation, by way of plaintiff being arrested and detained and all
defendants creating a slanderous Criminal Arrest record made and available
at all times to the Public and community under the guise of innocent and

exempt conduct when committed as declared in defendants decietful and

defectivé true bill for Purposes of fraudulent financial gain.
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 36 of 54

COUNT
COUNT SIX

DECLARTORY JUDGMENT OF U.S. CONSTUTIONAL VIOLATIONS DECLARED
AGAINST John Ramsey Johnson

BUSS. 241. cccssstseseessverses FOR CONSPIRING TO DEPRIVE

18 U.S.C\S. 242. .. sasniesciaastitenenennhvaraeeccn,, PLAINTIFF RIGHTS BY DEPRIVATION
OP NE eee nmesinlen Kaisa LON STE baneenmmaoves UNDER COLOR

Article 1 section 8 clause 17.........cccccccsecece..... FOR ACTING WITHOUT PROPER LEGAL

EDUCATION AND TRAININ: G IN THEIR
LEGISLATING OF D.C.CODE POLICY
WITHOUT GEOGRAPHICAL
JURISDICTION WITHIN THE FEDERAL
TERRITORIAL LIMITS OF THE DISTRICT

Article 1 section 10. ...... 4. semnanannnigeassiisiewmec FOR IMPARING THE OBLIGATION OF

Article 4 clause 2.00... PLAINTIFF’S CONTRACT BY WAY OF

Article 4 clause 3.00.0... ccc BREACHING OATH OF OFFICE AS A
SEN EUE -+ o-oo v wwmianeaasiecaitylpine ee xieans. DUTY TO SUPPORT THE US.

tte NS eee eae eteeeenesaeneneseeaeuss CONSTITUTION AND LAWS AS BEING
Sth eee wnpeinietcelea hisi8G 915 SURG laweewncee THE SUPREME LAW OF THE LAND

tte eee sees eee eeeenetetenseseseseues SECURING THE GUARANTEED

CURES N ESAT bee Seige menenneencens PROTECTED RIGHTS TO PLAINTIFF
SUF Cadman ennai aenreneHeweheCC een. FROM GOVERNMENT IN: TERFERENCE

Amendment 1..........cececsseseceeeteceeseeceseces RIGHT TO ASSEMBLE PEACEABLY AND
Pee eset teen ones ee eeneaeeeestereseesnerscss ASSOCIATION AND PRACTICE HIS
THNGONNH ONAN DADS SING eee Eee re eesesessoeesycce RELIGION IN HIS COMMUNITY AND
+58 OSSARaR pen an emmnsia veucieseiipiaddleVeeonemes NOT HAVE HIS GOOD NAME AND
TTR PEC E CUS Ub eee e sea eeeseeeaeeesesesusabensess REPUTATION SLANDERED AND
Ht8 US Pe dene ee eee saNiiee Ubi EST Nb or eereeees DEFAMED AS BEING LIBLED OR
COON eee eee seneeeaceeseeeessesssautesuenss IDENTIFIED AS A CRIMMINAL WITH A
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 37 of 54

ee RECORD MAINTAINED TO BE

$508 loesemenaeuniow ar winciasinglyaaUeeS eb «eee AVAILABLE TO BE SPOKEN IN THE
tee eee eee ee enteeeeeaeeetereneenaensenecess SPEECH OF OTHERS AS A MEANS TO
craigieainitie eso wNENNLUDC ADEN TERS ememe «acecee SPREAD TO ALL OTHERS

Amendment 4...0....0ccsscccsscsssecsseessseeeseeess... FALSELY ARRESTED AND DETAINED
SPOR VNlnmgneemueie eaaeMaWaNisaiN avis Si deeesee WITHOUT PROBABLE CAUSE
Amendment 5......0...0cccceccseessseseceeececeecc..., FOR TAKING PLAINTIFF PRIVATE
eit es nNiRAOMRNS GH A'SRTTHG LUTE TAL bee ener ver: PROPERTY FOR PUBLIC USE WITHOUT
Article 4 section Loo... ccceeseeeeceeeeeeeeccc.., JUST COMPENSATION

Amendment 8..0......00ccccccceseeeceseesveceeeeecs... FOR ACTING IN CONCERT WITH OTHER
ee RRR TERE oe cerns LAW ENFORCEMENT AGENCIES AND
BETIS eenesveormennmuaneecsseeentnreenn... EMPLOYEES IN AID AND ASSISTING
Trafficking Victims...........cceeccsceseesecses... EXECUTING AND ENFORCING THE
Protection Act Of 2000........c.ccccsceeeeeece.... DETAINMEMT OF PLAINTIFF TO BE
(1)(5)(8)(10)(12)(22)....eceeccecccseesceseeesses., HELD TO LIVE IN CRUEL AND
‘ibn SRG emmmweneaammccce UNUSUAL CONDITIONS OF SLAVERY
re FOR PURPOSES OF LEGAL PROCESS
2263658096 benennmapemenwesureuste, WITHOUT AUTHORITY OF LAW

Amendment 9...........cccceecesseecceusescesseceseseee, FOR DEPRIVING PLAINTIFF OF HIS

Amendment 1 O vrassacweaaaiaicgertecnoaerreesagsens INHERENT UNALIENABLE RIGHTS TO
iSiee naa enMeneae Ns OaGlsTASC4 UTE Ta neers TRAVEL, EMPLOYMENT, CONTRACT,
WSN e eee e ee ee eee eneeneeeteeeeeuenaeneesns MARRIAGE, AND TO PROCREATE.
CAHN: NiN ROTDCRONS US Silbnbw UAT SNlneeemeeeees FOR DENYING PLAINTIFF RIGHT TO
WERE mem minnennanwmeen energies . TRANSFER POWER AND AUTHORITY TO
tHSSN ease tes eeeeeeerseeeceseneereeeenens A STATE GOVERNMENT OR TO THE
siding crema asinbmalenaeedeasdisyelow sbbtieeee UNITED STATES GOVERNMENT RIGHTS
Wt ee eet b ee eeenseetaeeeeneeaeceuenneeaenens NOT TRANSFERRED OR SURRENDERED
rnsigineiSin ald wWI¥d a aNG VUIdNIO CSU e egw ee anmmeye TO THE D.C. MUNICIPAL CORPORATION
Oba Tee dene nennp nse etsbaeinciedd soceeseces COUNCIL AND MAYOR WITHIN THE

Amendment 13...00.......ccccccesssssseeeeseeccccc.. FOR DENYING PLAINTIFF RIGHT TO
W Pte eee eee teteeteeeneseenuersenseness TRIVAL AND BE FREE FROM SLAVERY
oe AND INVOLUNTARY SERVITUDE.
iled 09/29/20 Page 38 of 54
Case 1:20-cv-02797-UNA Document1 Filed :
COUNT VI
DECLARTORY JUDGMENT OF JU.s. CONSTITUTIONAL VIOLATIONS
DECLARED “AGATNST- JOHN RAHSEY aN VIOLATIONS
On October 21, 2013, JOHN RAMSEY JOHNSON who was and is employed by

the D.c. Superior: Court an Agency or Instrumentality doing business in

U.S. Constitutional rights:

e-USGS § 241... FOR CONSPIRING TO DEPRIVE PLAINTIFF

18 U.S.C.5-. 242... cee RIGHTS BY DEPRIVATION UNDER COLOR.
es 8 £42 :

PRIICLE L$ 100e0ssstecceusceec.. FOR IMPAIRING THE OBLIGATION OF HIS
ARTICLE VI cL Zee eee, CONTRACT BY WAY OF BREACHING HIS OATH
ARTICLE VI cl 32 8K vas 2 6 i werinn. . OF OFFICE AS A DUTY TO SUPPORT THE
eee cl 3

AMENDMENT 4-2 ee... RIGHT To ASSEMBLE PEAGEABLY ASSOCIATE
AND PRACTICE HTS RELIGION IN HIS
COMMUNITY, AND, NOT HAVE HIS NAME. AND
REPUTATION -SLANDERED AND DEFAMED As

AMENDMENT Bee pee sety ARRESTED ANDDETAINED WITHOUT
a PROBABLE CAUSE.
SMENDMENT Sess. ess ececsees veces, TAKING PLAINTIFF PRIVATE PROPERTY FOR
ARTICLE IV SEG 2...../ 177277177" PUBLIC USE WITHOUT JUST COMPENSATION.
ARTICLE IV SEC I
AMENDMENT 90006000... ceccuces... “FOR DEPRIVING PLAINTIFF oF HIS UNDELEGATED
AMENDMENT Z0...0 2/771! iiiiittttn INHERENT UNALIENABLE RIGHTS To TRAVEL,
oo UELOYMENT, CONTRACT, MARRIAGE ANo TO
a PROCREATE.
AMENDMENT 8.2.0... 000.0 wise we FOR ACTING IN CONCERT WITH OTHER LAW
AMENDMENT 13....../// 7777" neue "ENFORCEMENT AGENCIES AND EMPLOYERS IN AID
AMENDMENT 14......... 0/1) 2°00 0¢ AND ASSISTING AND EXECUTING ENFORCING THE
TAFFICKING VICTIMS.... 112711577") DETAIMENT AND IMPRISONMENT OF PLAINTIFF TO
PROTECTION ACT OF 2000....111 7/7’ BE HELD AND TO LIVE AND CONTINUE TO LIVE IN
(1)(5)(8)(10) (12) (22)... CRUEL AND UNUSUAL CONDITIONS OF SLAVERY
ee 70R PURPOSES OF LEGAL PROCESS WITHOUT
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 39 of 54

STATEMENT OF FACTS
COUNT VII

assistance to Jodi Lazarus and John R. Johnson to enforce several Violations of various
Constitutional Due Process Ri ghts and Federal Rules in the counts by indictment
deceitfully constructed and attached to a exempt innocent act of a Public Grievance,
without and relief or amount of any form of contro versy requested to be heard or decided
as to be granted to any party to it’s action. And without any Statutory Power and by
Plaintiff challenging such to establish, the Geographical Legislative Authority of the
D.C, Municipal Corporation Council within the Federal Territorial District Of

for such matter, where said parties had no standing whatsoever, which clearly amounted
Plaintiff to be deprived of all his U.S. Constitutional Ri ghts under the Color of all
authority and caused Plaintiff to suffer and sustain and in which he continues to suffer
and sustain Extreme Emotional Distress, Impairment and Intentional Humiliation,
and Embarrassment to his Good name and reputation, by way of Plaintiff being
arrested and detained and all defendants creating a slanderous Criminal arrest
record made available at all times to the Public and Community under the Guise of
innocent and exempt conduct when committed as declared in defendants deceitful

uncertified and defective True Bill Indictment For Purposes of Fraudulent F inancial gain
f 54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 400

COUNT
COUNT SEVEN

AGAINST J ennifer S, Anderson.

On January 29, 2014 Jennifer S. Anderson who was and is employed by the D.c, Superior
Court an Agency or Instrumentality doing business in Washington D.C., did Act willfully and

18 UB.CS. 241 ecsessiecseesssenessresesecs cc... FOR CONSPIRING TO DEPRIVE

BU S.CS. 242.0 ees PLAINTIFF RIGHTS BY DEPRIVATION
aC UNDER COLOR

Article 1 section 8 Clause 17.00... FOR ACTING WITHOUT PROPER LEGAL

WITHOUT GEOGRAPHICAL
JURISDICTION WITHIN THE FEDERAL
TERRITORIAL LIMITS OF THE DISTRICT

Article 1 section 10........cccsessseseesseeseec FOR IMPARING THE OBLIGATION OF
Article 4 clause 2scsnssissi0itieenelmuenre PLAINTIFF’S CONTRACT BY WAY OF
Article 4 clause 3.0.0.0. BREACHING OATH OF OFFICE AS A
NttReDY AN Corearens snaniaivnaNesdiobersss, DUTY TO SUPPORT THE USS.
Nt 0G eee tee eet neneceeseeneceenecs, CONSTITUTION AND LAWS AS BEING
CtNES ee naeewen nai deissou ee emesenmens THE SUPREME LAW OF THE LAND
Peete ea teen eneseeveseseeuessaverces, SECURING THE GUARANTEED
“ENUM sone oes baialSdnesenveenainces PROTECTED RIGHTS TO PLAINTIFF
KUNE temonninrwseUTWWlee Sdemere, FROM GOVERNMENT INTERFERENCE

Amendment ba..ssssssessseeesssnssssssessseseececccs... RIGHT TO ASSEMBLE PEACEABLY AND
TAMA NO NWA SVoMire npemmeme sini CoxEys, ASSOCIATION AND PRACTICE HIS
WEEE gene wee adWaNa Rai SS oe eny neeacesiency, RELIGION IN HIS COMMUNITY AND
SAAN TRIN UTAH ne game nMaraeteyab Teoma «.. NOT HAVE HIS GOOD NAME AND
SSeS on naenenebae RUNG nmemenee reassess. REPUTATION SLANDERED AND
PAs eee eesteeaenevenstersiaeseeseerecensces, DEFAMED AS BEING LIBLED OR
‘APTN REN EHDA Nme pana HRN sds; ODT eae. IDENTIFIED AS A CRIMMINAL WITH A
54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 41 of

MEOAMNNSSO DIETS ST pee awe sesscecviivieese.. RECORD MAINTAINED TO BE
‘WSeUNATe onc egie wORUEWENIENLTESG eee pemmes oes. AVAILABLE TO BE SPOKEN IN THE
ese NRA N SRT CHS ee eceaeemu mana SERIES « « «-.. SPEECH OF OTHERS AS A MEANS TO
Oe + tees os wnceneatGT TERPS emeaensceieaetey ss... SPREAD TO ALL OTHERS

Amendment Fevsesteeesessseesesessseetesessssssaese FALSELY ARRESTED AND DETAINED
Sin 0010s emnnieeitiDNNiRUSIC NYSE pore ay meamareee, WITHOUT PROBABLE CAUSE
SWART EER emma mmmneRUN SURFACES le... AND FOR GPS TRACKIN G AND
SSF napnness sands SITE hitemmemseveteerucas «. DISABLAING PLAINTIFF "S PRIVATE
TT tec 14s eS beanie anna duis daidaldeyenemee ous CELL PHONE TO LOCATE PLAINTIFF’S
TOTES eee esas eee tceesneeeesaeesatersnensess PRIVATE UNKNON LOCATION
Amendment 5....0.0.c.ccsecsse FOR TAKING PLAINTIFF PRIVATE
SOREN OS Sipmm anna sensieivi-angiys Sen... PROPERTY FOR PUBLIC USE WITHOUT
Article 4 section Lo... JUST COMPENSATION

Amendment 8.000..0..0. 6s ceccscssseeeseeseecec... FOR ACTING IN CONCERT WITH OTHER
eset reagenesenamisatnncsece.,... LAW ENFORCEMENT AGENCIES AND
tSonenes soiled NIUE Bee eeremuerewenes,. EMPLOYEES IN AID AND ASSISTING

Trafficking Victims... EXECUTING AND ENFORCING THE

Protection Act OF 2000.0... cee DETAINMEMT OF PLAINTIFF TO BE

(1)S)(8)(10)(12)(22).. ec HELD TO LIVE IN CRUEL AND

NGET} +. co vessmaaexensierann.. UNUSUAL CONDITIONS OF SLAVERY
AaehaTE TEE Tsemenemnvnameursee, FOR PURPOSES OF LEGAL PROCESS
ste naeeneninadinrs veacsiaeeee...,, WITHOUT AUTHORITY OF LAW

Amendment 9.00.00... cseecescsseseeseeveseeseces..., FOR DEPRIVING PLAINTIFF OF HIS
Amendment 10.0.0... INHERENT UNALIENABLE RIGHTS TO
TOMAS OLO DECC US eee tieenesaseneueeddersiee TRAVEL, EMPLOYMENT, CONTRACT,
018A ett O ees eeameaeesiadiaeelsVederneresseanc MARRIAGE, AND TO PROCREATE.
TtHOEb NGS e sees eeneeeeentessiecteeneerecs FOR DENYING PLAINTIFF RIGHT TO
SP Semen sea diewaWsed Naa He neapeeanenieeces TRANSFER POWER AND AUTHORITY TO
Pherae s MEFs tne nentemieninieneelaialed eG ammens A STATE GOVERNMENT OR TO THE
11H NUNN A eAa Cee eueeeeeneeneeanesaeascy UNITED STATES GOVERNMENT RIGHTS

ee TO THE D.C. MUNICIPAL, CORPORATION
SW Ereeneaewseeaeevail seep ereermeecseanaice COUNCIL AND MAYOR WITHIN THE

Amendment 13.00.00... ccc. FOR DENYING PLAINTIFF RIGHT TO
editeweinanelevemweaia i eSAEdnaswee-aee « << TRIVAL AND BE FREE FROM SLAVERY
HAUT EHD Am emeneneaiibenueXylsieCe cues AND INVOLUNTARY SERVITUDE.
f 54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 42 0

COUNT
COUNT EIGHT

AGAINST Danya A. Dayson

13 US.CS. 241... sususrnigesitiiesenmmenesveueconi:. FOR CONSPIRING TO DEPRIVE

IS USCS, 242... PLAINTIFF RIGHTS BY DEPRIVATION
TON 88S S ee eee ee eneteeereseeensaseees ccs, UNDER COLOR

Article 1 section 8 clause 17... ii idpemncenevecasexssose, FOR ACTING WITHOUT PROPER LEGAL

EDUCATION AND TRAINING IN THEIR
LEGISLATING OF D.C.CODE POLICY
WITHOUT GEOGRAPHICAL
JURISDICTION WITHIN THE FEDERAL
TERRITORIAL LIMITS OF THE DISTRICT

Article 1 section 10.0.0... .ecccscssseesceeseess FOR IMPARING THE OBLIGATION OF
Article 4 claus 2... ec PLAINTIFF’S CONTRACT BY WAY OF
Article 4 Clase 3... cece BREACHING OATH OF OFFICE AS A
TANNIN vei eeeeeneestaeieeses, DUTY TO SUPPORT THE U.S.
Nae ermnansenasaNid Fede venapavah CONSTITUTION AND LAWS AS BEING
TT ia remecmausyyee, | THE SUPREME LAW OF THE LAND
site HUH AT BNET ceeneme ene ivnenie’ SECURING THE GUARANTEED
a SS6 SD rasnmaaiaacnsiaiisieesdle eneeane PROTECTED RIGHTS TO PLAINTIFF
Tt eeee te bee eeeeeeeesesetsstaversns FROM GOVERNMENT INTERFERENCE

Amendment 1........... TPN ee ree eeee eee en sree. RIGHT TO ASSEMBLE PEACEABLY AND

ES bree ten AT MRUT TS FUP lpweemeaessesees ss. ASSOCIATION AND PRACTICE HIS
RESETHO DTN Neeau ene aRs ee TEES SESidmeunemaene. RELIGION IN HIS COMMUNITY AND
LAP OnEn OaNNS SNe CN oF monenns eNiedicd wares, NOT HAVE HIS GOOD NAME AND

WON Fabel nine ceeeetnaieGb WN eewmnee seameaics REPUTATION SLANDERED AND

U9 CONCRETE RG men entaiNtereeBL ES ES aee DEFAMED AS BEING LIBLED OR

PASSE Ne cemene HAASAN Cdeaseennwnunacione, IDENTIFIED AS A CRIMMINAL WITH A

NOMEN Ned SS Fiteenrnmenneiaedsldidsseaeseeens., RECORD MAINTAINED TO BE
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 43 of 54

Cp aan mmaneaseadeeawAENEIE peemannaeivenaa'iag AVAILABLE TO BE SPOKEN IN THE
CSD EVLA gern maieentenssaay ad isa wm encenes SPEECH OF OTHERS AS A MEANS TO
TINTON ONES HOLL Nd Ceeneeeevelnebaseiels eee’ SPREAD TO ALL OTHERS

Amendment 4...ss0vsssnissssessesrereciveressesescs,., FALSELY ARRESTED AND DETAINED
UOT nenvenmaedveseee¥s avd veneveneneaunn’erdi, WITHOUT PROBABLE CAUSE
WITTER ye a onereatsaas Vary sEeieeee ames, AND FOR GPS TRACKING AND
oe DISABLAING PLAINTIFF’S PRIVATE
Tttt eet en a eens ecikGiteNdR ESET we nememeninan «+. CELL PHONE TO LOCATE PLAINTIEFF’S
PTET OTe ee ee eee eectesaeesaeteusetssseenceess PRIVATE UNKNON LOCATION
Amendment 5.0.00... ccc FOR TAKING PLAINTIFF PRIVATE
{SAAS ON Oe a ovmanasieeveessebnrW’eeeeee acces PROPERTY FOR PUBLIC USE WITHOUT
Article 4 section Leslee JUST COMPENSATION

Amendment 8..0......0.cccscscssestessesesseeeccc.., FOR ACTING IN CONCERT WITH OTHER
<WU8UOPSNesaenenenennecsisia ébias......, LAW ENFORCEMENT AGENCIES AND
Che eSUAS SHEN Rnempneeetiioisses....., EMPLOYEES IN AID AND ASSISTING
Trafficking Victims... elec EXECUTING AND ENFORCING THE
Protection Act Of 2000.......csccseeeeo DETAINMEMT OF PLAINTIFF TO BE
(1)5)(8)(10)12)(22). 0. veccie HELD TO LIVE IN CRUEL AND
ttaremeenasansewisuenasissseee....,. UNUSUAL CONDITIONS OF SLAVERY
Goo esa cs ppmenesietid ooeec FOR PURPOSES OF LEGAL PROCESS
PANSKIEAAEAHER WRK Gmemnesece.,. WITHOUT AUTHORITY OF LAW

\

Amendment 9...00.0...ccecccsesseeeescseeseecesc.., FOR DEPRIVING PLAINTIFF OF HIS
Amendment 10.0000... ccc INHERENT UNALIENABLE RIGHTS TO

Tt0Ne se ee ete e ee eeeeeeeesseeessaese svasne, TRAVEL, EMPLOYMENT, CONT RACT,

+t 8000s saeee sa Lib ee dese seneeeremee nes MARRIAGE, AND TO PROCREATE.,

add Feld C2808 pe mmieeeainaaneiadidenee Soe ees, FOR DENYING PLAINTIFF RIGHT TO

TtASONN EGU e eee obese eeesenseveseeusesese, TRANSFER POWER AND AUTHORITY TO

+ SOM ene ane nwnainesdedsilie¥OTEd doeaewereee A STATE GOVERNMENT OR TO THE

ee UNITED STATES GOVERNMENT RIGHTS

TATU NNO OU Nee OSes eee ee seeeeeeeeseesns NOT TRANSFERRED OR SURRENDERED

HEGLKE ED epavanea dae aNNLEND bE hire eee TO THE D.C. MUNICIPAL CORPORATION

TET beens e eee eaeaeeeeesseeeensnteineuenens COUNCIL AND MAYOR WITHIN THE

Amendment 13 .....cisescssseeseseseasseesesseseess FOR DENYING PLAINTIFF RIGHT TO
Tttseeeeeebeeeauecoseeseeseeaseees soecs. TRIVAL AND BE FREE F ROM SLAVERY
CHS AIST en va oa mrameraenawenaeissiGse «ss... AND INVOLUNTARY SERVITUDE.
f 54
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 440

STATEMENT OF CLAIM FOR RELIEF

Pursuant to F.R.CIV.P.8(e) (2) & 28 U.S.C § 2202 and based on
any Declaratory Judgement, Plantiff seeks Further relief as to
be awarded Prospective Compensatory, Punitive and Injunitve
relief for Actual Damages that Plantiff has Sustained and
continues to Sustain against all Defendants personally for
their unconstitutional conduct that was committed in theiir
Individual Capacity done in execution, outside the scope and
limits of their authority under color of the District of
Columbia City Councils Policy Known as a D.C. code section and

custom which invaded Plaintiff valuable and pPriceless-rights,

(a) ACTUAL DAMAGES PLAINTIFF HAS SUSTAINED AND CONTINUES TO
SUSTAIN THE UNCONSTITUTIONALI, CONDUCT COMMITTED BY ALL

DEFENDANTS,
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 45 of 54

in which by such discontinuance he stopped Practicing and

believing in god.

5) Plaintiff continues to be left without choice, but to accept
to deal with the pain and frustration of not being able to
see, show love and affection, guide and direct his love ones
everyday, which left his family to function in a broken
unhealthy family setting without the needed balanced support

for his children ag from both father and mother,

6)Such separation by deprivation has caused and led plaintif¢
and his fiance to argue several times in telephone
conversations which has caused such relationship to become
broken and lost, resulting in a loss of child by miscarriage,
and Plaintiff to recieve no letters, visits and no one to
Call, and no financial Support in which he ig unable to

purchase cosmetics in which to properly groom himself.
(4)

(5).
(6).
(7).
(8),

(9).

(10),
(11).
(12),
(13),
(14),

15).
16),
L7).

8).

4
; 20 Page 46 of 5
t1 Filed 09/29/
-20-cv-02797-UNA Documen

Case 1:20-cv-0279

MENTAL & PHYSICAL PAIN & SUFFERING :

WHERE HE Is DENIED Anp Is PHYSICALLY, UNABLE To LEAVE BECAUSE oF
BARRICADED LOCKS AND STEEL Doors WITH THRE WARDEN EMPLOYEES GUARDING
SUCH ,

COOKING, PREPARING AND EATING RIS OWN Foop.

TAKING A HOT BATH

MOVING ABOUT FORM ONE AREA TO THE NEXT IN WHICH HE IS RESTRICTED TO
ONE LOCATION: WITHOUT MOVEMENT FE

TRAVELING IN WHICH To ASSEMBLE PEACEABLY AND ASSOCIATE, EXERCISE Anp
PRACTICE RELIGION IN HIS COMMUNITY
33).
34).

35).

36)...

] 7 of 54
Case 1:20-cv-02797-UNA Document 1- Filed 09/29/20 Page 4 :

FORCED WITHOUT CHOICE AND MADE TO STRIP NAKED AFTER COMMING AND GOING
TO COURT AND AFTER EACH VISIT IN wHtcy PLAINTIFF Is MADE TO SPREAD

HIS BUTTOCKS SHOWING HIS ANUS

WEAR SKIPPY SHOES WHICH HAS NO SUPPORTING INSOLE WHICH HURTS HIS FEET
WHEN WALKING os

FORCED TO EAT THE SAME SERVING OF BREAKFAST EVERY MORNING WHICH NEVER
CHANGES OR ROTATES no oo

PREVENTED FROM PARTICIPATING IN ANY SPORTING oR EXERCISING ACTIVITIES
IN WHIGH HIS HEALTH IS SLOWLY DETERIATING Ee

DENIED To PROCREATE IN WHICH To CREATE -A FAMILY; AND

IF PLAINTIFF REFUSES TO LIVE UNDER ‘SUCH CONDITIONS HE IS THEN PLACED
IN SOLITARY SERVITUDE IN WHICH TO BE PUNISHED To SUFFER EVEN MORE
HARSHER, SEVER AND OPPRESSIVE CONDITIONS BY BEING; ,

GIVEN A TOOTHBRUSH TO’ BRUSH HIS TEETH THE. SIZE OF A THUMB AND ;
PREVENTED FROM

WATCHING TELEVISION, RADIO, MAGAZINES, NEWSPAPERS OR ANY FORM OF .
ENTERTAINMENT :

MAKING PHONE CALLS IN WHICH to CONTACT FAMILY
OR FROM HAVING CONTACT VISITS

 
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 48 of 54

(37). FORCED To SIT ON A COLD STAINLESS STEEL TOILET IN

(38) PHYSICALLY RESTRAINED AND PLACED IN HANDCUFFS, BY FUARDS OR EMPLOYEES
-- IN WHICH TO BE EXCORTED TO AND. "FROM WHATEVER DESTINATION WHENEVER
LEAVING THE CELL :

WHICH TO DEFACATR °
9 of 54
Case 1:20-cv-02797-UNA Document 1. Filed 09/29/20 Page 4

CIVIL RIGHTS VIOLATIONS

~~ U CIvit ACtroN J
BREAGH OF OATH OF OFFICE : .
ARTICLE VI COURT OFFICIALS ACTED IN VIOLATION &

— R IN CONTEMPT OF THE CONSTITUTION BY
_ HAVING NO AUTHORITY oR ‘POWER BY THE
' COURT TO Act AGAINST, Beneiiciary SECURED
& PROTECTED RIGHTS RY THE CONSTITUTION

AMENDMENT 1. “DEPRIVATION OF PLAINTIFF RIGHT To.
— ASSEMBLE PEACEABLY, ETC
AMENDMENT 4 FALSE ARREST & IMPRISONMENT

| AMENDMENT 5 DENTAL OF DUE PROCESS/vorp INDICTMENT
AMENDMENT 6 s _ DENIED THE RIGHT oF BEING INFORMED OR

. TO NOTICE oF THE NATURE OF THE CHARGE
' AND TO DEFEND SUCH Mo

AMENDMENT 8 ‘ PUNISHED TO IMPRISONMENT TO LIVE IN
: ‘ UNCONSTITUTIONAL CONDITIONS FoR AN
TMMORAL, ‘PURPOSE AND FOR A. CRIME
COMMITTED OTHER THAN CONTEMPT

AMENDMENT 9 Ds . DEPRIVATION QF UNALIENABLE RIGHTS

St ae np sp

AMENDMENT 10 USING THE POWERS OF GOVERNMENT To
EXERCISE RIGHTS OVER PLAINTIFF WITHOUT
HIS CONSENT |

AMENDMENT 11, . USURPING JUDICIAL POWER UNDER THE

anne ILLUSION OF DUE PROCESS IN WHICH TO
GIVE JUDGMENT AS BETWEEN RIGHTS oF
THE PARTIES OR Beneficiary

AMENDMENT 13 . DEPRIVATION OF RIGHT To BE: FREE FROM
aon. » SLAVERY AND INVOLUNTARY SERVITUDE
AMENDMENT 14 _ DEPRIVATION OF CONSTITUTIONAL RIGHTS

EQUALLY SHARED, PROTECTED AND ENJOYED —
JUST AS WHITE CITIZENS AND THE PUBLIC

42 U.S.6. 2000a DISCRIMINATED AND SEGRAGATED FROM
42 U.S.C. 2000a-1 FUBLIG ACCOMODATIONS, THE RIGHT ‘To
2.0-8.C. 2000a-2 TRAVEL AND PUNISHED FOR EXERCISING
Case 1:20-cv-02797-UNA Document 1 . Filed 09/29/20 Page 50 of 34

CRIMINAL VIOLATIONS

POWER OF COURT
18 U.S.C. 401
fo U.S.C. 401

SOLICITATION To comurrr.
A CRIME OF VIOLENCE
18 U.S.C. 37

CONSPIRACY To COMMITT
OFFENSE AGAINST THE

UNITED STATES
18 U.S.C: 371

eS ee san ey

INTERFERENCE WITH COMMERCE
BY THREATS OR VIOLENCE

IMPORTATION OF ALTEN FOR
IMMORAL PURPOSE

a se ee

TERRORISM

18 U.S.C. 2334

RIDNAPPING

18 U.S.C. 1201 ‘ ,

INTERSTATE & FORIEGN TRAVEL

OR TRANSPORTATION IN AID OF

ie ENTERPRISES
952

18 U.S.C.

ea a

[INDICTMENT |

COURT OFFICIALS IN CONTEMPT AS OBSTRUCT-
ING & CONSPIRING To OBSTRUCT THE ADMINI-
STRATION OF JUSTICE WITHIN THE PRESENCE
OF THE COURT BY ACTING AGAINST PLAINTIFF .
FOR A CRIME THE COURT HAD NO POWER TO

COURT OFFICIALS & PRIVATE PARTIES ACTED
IN CONCERT UNDER ONE COMMON INSTREST
CGNSPIRED AND COMMITTED SEVERAT, CONSTIT~
UTIONAL’ & STATUTORY VIOLATIONS IN CONTE-~
MPT BY WAY oF CHARGING, ARRESTING &
IMPRISONING PLAINTIFF WITHOUT POWER OR

AUTHORITY OF THE COURT

ARRESTED WITHOUT PROBABLE CAUSE AND: °-
TAKEN BY VIOLENT PHYSICAL FORCE .°
WHICH STOP PLAINTIFF EMPLOYMENT

IMPRISONED FOR PURPOSES IN WHICH TO RE

EXTORTED BY FRAUD IN AN ACTION OF DECIET
WITHOUT DISCLOSURE OF THE RELEIF SOUGHT
BY THE GOVERNMENT BUT ‘IMPRISONED IN THE

“ALTERNATIVE FOR MEANS OF COLLECTION OF

SUCH CONCEALED MATTER

TAKEN BY VIOLENT PHYSICAL FORCE FROM
PLAINTIFF PLACE OF RESIDENCE WITHOUT |
AUTHORITY OR PROBABLE CAUSE AND IMPRIS-
ONED FOR PURPOSES ty WHICH TO BE HELD
FOR COURT OFFICIALS TO COLLECT UNDISCLO- .
SED AND CONCEALED DEBT BY VOID PROCESS
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 51 of 54

RACKETEERING INFLUENCED AND
CORRUPT ORGANIZATIONS ,
48 U.S.C. 1962 COURT OFFICIALS & PRIVATE PARTIES ACTED
‘IN: CONCERT UNDER ONE COMMON INTEREST To
CONSPIRE TO DEPRIVE PLAINTIFF OF CONTTN-
ED EMPLOYMENT FOR PURPOSES IN WHICH TO
' KEEP HIM. IMPRISONED FOR THE COLLECTION
AND SALE. OF HIS DE8T BY WAY OF THE

‘VIOLATION OF THE OFFENSE

FRAUD a a. 2 ;
18 U.S.C. 1028 COURT OFFICIALS & PRIVATE PARTIES ACTED
~ IN CONGERT CONSPIRING UNDER ONE COMMON

INTEREST AND ISSUED. UNAUTHORTZED
FRAUDULENT INDIGTMENT(S) AND ORDERS
CHARGING, ARRESTING & IMPRISONING
PLAINTIFF FOR A CAUSE AND OFFENSE IN™
WHICH THE COURT HAD NO POWER OR:
AUTHORITY TO ENFORCE

VESSELS FOR SLAVE TRADE
18 U.S.C. 1582

ors a i ae

INTICEMENT THTO SLAVERY
18 U.S.C. 1583 |
SEISURE, DETENTION, -
TRANSPORTATION OR SALE

OF SLAVES

18 U.S.C. 1585 ,

SALE INTO INVOLUNTARY SERVITUDE

18 U.S.C. 1584

TRAFFICKING WITH RESPECT TO

PEONAGE, SLAVERY, INVOLUNTARY ©

SERVITUDE OR FORCED LABOR = ; os

13 U.S.C. 1590 TAKEN BY VIOLENT: PHYSTCAT, FORCE AND
- PLACED IN SERVITUDE IN WHICH To BE
HELD IN CONDITIONS OF SLAVERY FoR
PURPOSES TO.BE EXTORTED. BY FRAUD IN
AN ACTION OF DECEIT IN WHICH TO

‘ RECIEVE IMPRISONMENT FOR THE
n GOVERNMENT .PURPOSE TO COLLECT AN

UNLAWFUL DEBT WHICH THE COURT: HAS
NO POWER OR AUTHORITY To ENFORCE
Case 1:20-cv-02797-UNA Document 1 Filed 09/29/20 Page 52 of.54

SS errata

TRAFFICKING VICTIMS

PROTECTION ACT OF 2000
2)

(1)(5)(8)(10) (12) (2

DEPRIVATION OF CIVIL RIGHTS UNDER ONE
COMMON INTEREST BY OFFICIALS AND
PRIVATE PARTIES ACTING UNDER COLOR
OF LAW OUTSIDE THE SCOPE ¢ LIMITS OF
THEIR DUTIES BY WAY OF UNAUTHORIZED
STATUTORY POWER-OR* AUTRORITY “OF -THE
COURT

PLAINTIFF TAKEN BY VIOLENT PHYSICAL

" FORCE FROM HIS PLACE oF RESIDENCE

WITHOUT AUTHORITY OR PRORABLE CAUSE
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 53 of 54

WHEREFORE, PLAINTIFF prays for relief and seeks JUDGMENT to

be AWARDED the following;

1.That the COURT enter JUDGMENT declaring the acts of
DEFENDANT MURIEL BOWSER violated the RIGHTS of PLAINTIFF
under the 1th, XIVth, IXth, XIIIth, AMENDMENTS and ARTICLE I
section 10, ARTICLE VI clause 2; ARTICLE VI clause 3, and

ARTICLE IV section 2 ALL of the UNITED STATES CONSTITUTION

2.That the COURT enter JUDGMENT declaring the acts of
DEFENDANTS ELBERT GRIFFIN and DOUGLAS CARLSON violated
PLAINTIFF'S 1st, 4th, IXth, XIIIth, XIVth, AMENDMENT RIGHTS,
and ARTICLE I section 10, ARTICLE VI clause 2, ARTICLE VI
clause 3, ARTICLE IV section 2 ALL of the UNITED STATES

CONSTITUTION.

3.) That the COURT enter JUDGMENT DECLARING

the acts of DEFENDANT JODI LAZARUS and JAMES WHITEHEAD
violated PLAINTIFFS Ist, 4th, XIVth, IxXth, XIIIth, AMENDMENT
RIGHTS and ARTICLE I section 10, ARTICLE VI section 2, ARTICLE
VI section 3, ARTICLE IV section 2 of the U.S. CONSTITUTION
and 18 U.S.C.S. 241 18 U.S.C.S. 242 and the TRAFFICKING

VICTIMS PROTECTION ACT OF 2000(1) (5) (8) (10) (12) (22).

4.)That the COURT enter JUDGMENT declaring
the acts of DEFENDANTS JAMES RAMSEY JOHNSON,
and JENNIFER ANDERSON violated PLAINTIFFS RIGHTS under the

lst, 4th, Sth, 9th, 10th, 8th, 13th, 14th, AMENDMENT RIGHTS
Case 1:20-cv-02797-UNA Document1 Filed 09/29/20 Page 54 of 54

and ARTICLE I section 10, ARTICLE VI clause 2, ARTICLE VI
clause 3, ARTICLE IV section I ALL of the U.S. CONSTITUTION
and the TRAFFICKING VICTIMS PROTECTION ACT of 2000

(1) (5) (8) (10) (12) (22).

5.) [COMPENSATORY DAMAGES] from all DEFENDANTS INDIVIDUALY,
SEVERALLY and JOINTLY with their agency in the amount of
ONEHUNDRED MILLION U.S.D. DOLLARS $100,000,000.00 each for
the physical and emotional injuries PLAINTIFF sustained by all
DEFENDANTS for acting in CONSERT without proper legal

education and training.

4.[PUNITIVE DAMAGES] from all DEFENDANTS INDIVIDUALY,
SEVERALLY and JOINTLY with their agency in the amount of
TWENTY MILLION U.S.D DOLLARS $20,000,000.00 each DEFENDANT to
punish all DEFENDANTS for their conduct to violate PIAINITFFS
CONSTITUTIONAL RIGHTS and their brecah of oath and duty in bad

faith. \

GRAND TOTAL OF SEVENHUNDRED and TWENTY MILLION DOLLARS
$720,000,000.00 U.S.D.
TO BE AWARDED FOR ALL DAMAGES BY ALL DEFENDANTS and their

AGENCY CORPORATION.
ProaF oF Service
Certify onder 14 0.8-6 1% fhat fhe Foregeins is tre and Correct

by mY Signste laelow

/8/ Hawce don E> DATE Sep tom loue Al /01O
